Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims new subject matter not previously described in applications 16/378,156; 15,671,016 and 14/674,967 to which priority is claimed. The limitations “translation” in claims 1 and 11 and corresponding paragraphs [207-211] are not supported in the above applications to which priority is claimed. Claims 1-20 are given the effective filing date of 05/25/2020 due to the application being a continuation of a CIP and the “translation” limitations included in the independent claims.

Drawings
The drawings filed 03/29/2021 are accepted.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record with regards to claim 1 is Mitchell (US 2020/0286289)(Hereinafter referred to as Mitchell)
Regarding claim 1, Mitchell teaches A system for displaying a set of indicator coordinates from a building information model (In this way, the hard hat 600 and augmented reality glasses 700 of the present invention allow a construction site 1 to be set out without physically marking reference points that are located using a total station. Instead, the construction site 1 can be set out by displaying to a user a task to be carried out at the construction site 1 in context, in the correct location and orientation. In the present embodiment, the task to be carried out is the construction of the building 50 shown in FIG. 7, with individual sub-tasks including constructing the wall 52 with the window 61, and constructing the internal partition 58. However, in other embodiments, any task to be carried out that can be illustrated graphically may be displayed in virtual form in the augmented reality glasses 700. For instance, other tasks that may be displayed in virtual form in the glasses 700 include where a trench is to be dug, a pipe to be laid or cut, one or more holes to be made an object, for example to provide access to cables or pipes, and the like. See paragraph [0280])(It will be appreciated that the methods of the present invention are not limited to a single user. In some embodiments, a plurality of members of a work crew at a construction site such, for example, as the construction site 1, may be equipped with hard hats 600 and augmented reality glasses 700 as described above. The glasses 700 for each user are calibrated using the same mathematical transformation, and each user will be shown an individual virtual image of part of the building information model based on their respective position on the construction site 1 as determined using the tracking system 100 with the sensors 602a, 602b, 602c ... 602n in their respective hard hats 600. See paragraph [0281])( As described above, the position of the hard hat 600 is derived from the positions of the sensors 602a, 602b, 602c ... 602n relative to the base stations 102 set up at the construction site 1. Since the virtual image of the BIM model is displayed in the transparent displays 725a, 725b of the glasses 700, some correction must be made to account for the displacement of the displays 725a, 725b relative to the hard hat. This is facilitated if the glasses 700 are fixedly secured to the hard hat 600 as described above. However, in some embodiments, the machine code for the glasses 700 may include an alignment module for ensuring that the glasses 700 are correctly positioned relative to the hard hat 600. For this purpose, a method of alignment as disclosed by US 2017 /0090203 Al, the contents of which are incorporated herein by reference, may be used. Other suitable methods of alignment will be apparent to those skilled in the art. See paragraph [0283])
comprising: a headset having a first processor connected to a first memory (See figure 12)(With reference to FIG. 13, the transparent display devices 725a, 725b and eye-tracking devices 728a, 728b are connected to a local data bus 709 for interconnection with a processor 708, a memory unit 710, a storage device 711, an input/output device 712 with a dock connector 715 and a Wi-Fi microcontroller 716. Power for the electronic components is provided by a rechargeable battery unit 713, which is connected to a power connector socket 714 for connecting the battery unit 713 to a power supply for recharging. In other embodiments, a single power connector socket may be provided for both the hard hat 600 and the glasses 700, and in some embodiments, a single rechargeable battery unit may be provided for powering the position tracking circuitry and the augmented reality display circuitry. See paragraph [0261])(It will be appreciated that the methods of the present invention are not limited to a single user. In some embodiments, a plurality of members of a work crew at a construction site such, for example, as the construction site 1, may be equipped with hard hats 600 and augmented reality glasses 700 as described above. The glasses 700 for each user are calibrated using the same mathematical transformation, and each user will be shown an individual virtual image of part of the building information model based on their respective position on the construction site 1 as determined using the tracking system 100 with the sensors 602a, 602b, 602c ... 602n in their respective hard hats 600.); 
a display screen, supported by the headset, and operatively connected to the first processor (( As described above, the position of the hard hat 600 is derived from the positions of the sensors 602a, 602b, 602c ... 602n relative to the base stations 102 set up at the construction site 1. Since the virtual image of the BIM model is displayed in the transparent displays 725a, 725b of the glasses 700, some correction must be made to account for the displacement of the displays 725a, 725b relative to the hard hat. This is facilitated if the glasses 700 are fixedly secured to the hard hat 600 as described above. However, in some embodiments, the machine code for the glasses 700 may include an alignment module for ensuring that the glasses 700 are correctly positioned relative to the hard hat 600. For this purpose, a method of alignment as disclosed by US 2017 /0090203 Al, the contents of which are incorporated herein by reference, may be used. Other suitable methods of alignment will be apparent to those skilled in the art. See paragraph [0283])); 
the headset having a first position associated with the building information model ( As described above, the position of the hard hat 600 is derived from the positions of the sensors 602a, 602b, 602c ... 602n relative to the base stations 102 set up at the construction site 1. Since the virtual image of the BIM model is displayed in the transparent displays 725a, 725b of the glasses 700, some correction must be made to account for the displacement of the displays 725a, 725b relative to the hard hat. This is facilitated if the glasses 700 are fixedly secured to the hard hat 600 as described above. However, in some embodiments, the machine code for the glasses 700 may include an alignment module for ensuring that the glasses 700 are correctly positioned relative to the hard hat 600. For this purpose, a method of alignment as disclosed by US 2017 /0090203 Al, the contents of which are incorporated herein by reference, may be used. Other suitable methods of alignment will be apparent to those skilled in the art. See paragraph [0283]) 
and a second position disassociated from the building information model (first position is initial registration position and second position is position a new position ); 
and project a display image on the display screen ((( As described above, the position of the hard hat 600 is derived from the positions of the sensors 602a, 602b, 602c ... 602n relative to the base stations 102 set up at the construction site 1. Since the virtual image of the BIM model is displayed in the transparent displays 725a, 725b of the glasses 700, some correction must be made to account for the displacement of the displays 725a, 725b relative to the hard hat. This is facilitated if the glasses 700 are fixedly secured to the hard hat 600 as described above. However, in some embodiments, the machine code for the glasses 700 may include an alignment module for ensuring that the glasses 700 are correctly positioned relative to the hard hat 600. For this purpose, a method of alignment as disclosed by US 2017 /0090203 Al, the contents of which are incorporated herein by reference, may be used. Other suitable methods of alignment will be apparent to those skilled in the art. See paragraph [0283])) (It will be appreciated that the methods of the present invention are not limited to a single user. In some embodiments, a plurality of members of a work crew at a construction site such, for example, as the construction site 1, may be equipped with hard hats 600 and augmented reality glasses 700 as described above. The glasses 700 for each user are calibrated using the same mathematical transformation, and each user will be shown an individual virtual image of part of the building information model based on their respective position on the construction site 1 as determined using the tracking system 100 with the sensors 602a, 602b, 602c ... 602n in their respective hard hats 600.))
, but is silent to a camera, operatively connected to the first processor, producing a camera signal; 
and the first memory having a set of instructions that when executed cause the first processor to: , construct an overlay image from the set of indicator coordinates and the camera signal; 
determine a difference between the first position and the second position; generate a set of position data based on the difference; calculate a set of translation threshold values; calculate a set of rotation threshold values; compute an overlay layer from the overlay image; calculate a display overlay layer based on the set of position data and the overlay layer; construct a display image from the display overlay layer and the camera signal;.
The limitations “a camera, operatively connected to the first processor, producing a camera signal; 
and the first memory having a set of instructions that when executed cause the first processor to: , construct an overlay image from the set of indicator coordinates and the camera signal; 
determine a difference between the first position and the second position; generate a set of position data based on the difference; calculate a set of translation threshold values; calculate a set of rotation threshold values; compute an overlay layer from the overlay image; calculate a display overlay layer based on the set of position data and the overlay layer; construct a display image from the display overlay layer and the camera signal”, of claim 1 when read in light of the rest of the limitations in claim 1 make claim 1 allowable.
Claim 11 contains similar subject matter to claim 1 in merely a different form and is allowed for the same reasons recited above.
Claims 2-10 and 12-20 are allowed because they depend on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611